 


113 HR 3845 IH: Assessing NASA Science Mission Extensions Act
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 3845 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2014 
Mr. Grayson introduced the following bill; which was referred to the Committee on Science, Space, and Technology 
 
A BILL 
To require the Administrator of NASA to assess the cost and schedule implications of extending science missions beyond planned mission lifetimes. 
 
 
1.Short titleThis Act may be cited as the Assessing NASA Science Mission Extensions Act.
2.Science mission extensionsSection 30504 of title 51, United States Code is amended to read as follows:

30504.Assessment of science mission extensions
(a)AssessmentThe Administrator shall carry out biennial reviews within each of the Science divisions to assess the cost and benefits of extending the date of the termination of data collection for those missions that have exceeded their planned mission lifetime. In conducting these assessments, the Administrator shall consider—
(1)the potential continued benefit of instruments on missions that are beyond their planned mission lifetime; and
(2)the cost and schedule impacts, if any, of mission extension on other NASA activities and science missions.
(b)Consultation requirementWhen deciding whether to extend science missions with an operational component, the Administrator shall consult with the National Oceanic and Atmospheric Administration and any other affected Federal agency..  
 
